Citation Nr: 0110815	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  98-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and G.G.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to April 
1974, including one year of service in the Republic of 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona. 


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

In this case, the evidence reflects that the veteran has been 
diagnosed on multiple occasions with PTSD.  A psychological 
diagnosis of PTSD in October 1994 was based on a history of 
reported in-service stressors of perimeter guard duty, as a 
top secret courier, and that men in his unit were killed in 
action.  A January 1995 PTSD diagnosis, as well as a 
diagnosis of dysthymia, by a psychological intern, were based 
on the veteran's alleged stercorous, which included combat, 
two incidents of heavy artillery fire, other less intense 
incidences of being fired upon, about 50 incidents of sniper 
fire while delivering messages, and observing atrocities.  
The Axis II diagnosis included antisocial personality 
features.  Axis IV stressors included current problems with 
primary support group and housing problems. 

During VA outpatient treatment in 1995, the veteran also 
reported stressful in-service events of being required to 
review classified messages.  In a March 1996 statement and 
during VA treatment, the veteran reported in-service 
stressors, which included rocket attacks, observing someone 
step on a land mine, someone named [redacted] dying next to him, 
morgue detail dealing with dead bodies, ammo loading with 3 
co-workers dying in an explosion, shooting a Vietnamese while 
on motorpool guard duty, killing South Vietnamese troops, a 
fiery explosion when a pile of Claymore mines by the airfield 
were blown up, seeing a Vietnamese shoot an American, and 
seeing a Vietnamese who was suspected as a double agent being 
beaten.  He also reported being shot at frequently, or sniper 
fire.  In April 1996, the veteran reported stressors of a 
Vietnamese shooting an American in the head, a Vietnam 
citizen being killed, beatings of Vietnamese during 
interrogation by intelligence personnel, proofreading 
classified messages, sniper fire while driving a jeep while 
delivering messages, proofreading messages about POW's and 
MIA's, a person stepping on a land mine, and a fiery 
explosion. 

An April 1996 VA PTSD examination diagnosing Axis I PTSD and 
Axis II claustrophobia personality traits (antisocial and 
borderline traits) was based on the reported in-service 
stressor of "first line combat."  Axis IV stressful events 
included current stressful events of chronic mental illness, 
unstable relationships, unemployment, and social isolation.  

The most recent VA PTSD examination which diagnosed PTSD, 
conducted in April 1999, was based on the following reported 
stressors: having to proofread messages pertaining to 
prisoners of war and missing in action; witnessing people 
beaten to death; witnessing a man get killed; and a plane 
engine on fire which almost resulted in a plane crash.  The 
VA examiners in April 1999 entered the medical opinion that 
the stressor identified as access to highly sensitive 
messages was a stressor of very low intensity and of remote 
proximity, so that such access did not represent a stressor 
event of sufficient magnitude or intensity to produce PTSD.  
The April 1999 VA examination also noted Axis IV stressors of 
"occupation" and "financial," as well as "war zone 
experiences."  

The service personnel records on file do not show that the 
veteran received any medal or citation evincing combat.  A 
statement from the U.S. Army and Joint Services Environmental 
Support Group (ESG) (now known as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)), dated in 
September 1997, indicates that none of the veteran's alleged 
stressors noted above could be verified, although an incident 
involving a CS grenade being thrown into the senior NCO 
billets was reported, but there was no indication that the 
veteran had been involved in that incident.  There were also 
non-service related or post-service stressors which were 
included in reports diagnosing PTSD, including a child 
sustaining a gunshot wound, the veteran's house burning down, 
two divorces, relationship problems, financial problems, 
occupational problems, and an automobile accident in April 
1989 when the veteran was pinned between two automobiles 
(slow moving pickups) and injured, with subsequent back and 
extremity pain.  
However, subsequent to the April 1999 VA examination, in 
February 2001, the veteran submitted an additional statement 
from his ex-wife and a buddy statement from a former soldier.  
The ex-wife's statement, dated in January 2001, includes the 
assertion that, during service in June 1972, the veteran came 
to her mother's house in Vietnam and that, after two Viet 
Cong entered the house that night, the veteran fought with 
them and killed one of them, while the other one fled.  The 
veteran repeated this stressor at the February 2001 personal 
hearing before the undersigned member of the Board, sitting 
in Phoenix, Arizona.  In the other statement, dated in 
December 2000, the service buddy reported that, in Vietnam in 
late March or early April 1972, he and the veteran were fired 
upon by machine gun fire, and that the veteran returned fire 
with an M-16 machine gun.

As the lay statements supporting two of the veteran's alleged 
stressors were submitted subsequent to the most recent VA 
examination in April 1999, a VA examiner has not had an 
opportunity to consider whether such stressful events, alone 
or with the other verified stressful event of access to 
highly sensitive messages, are sufficient stressors to cause 
PTSD.  The Board finds that, under these circumstances, 
another psychiatric examination that addresses the contended 
causal relationship is warranted.

For these reasons, the Board REMANDS this claim to the RO for 
the following actions: 

1.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
etiology and extent of his PTSD.  The VA 
examiner should be furnished with the 
veteran's claims file and should be 
requested to review the entire claims 
file in conjunction with the examination, 
and to indicate in writing that the 
claims file has been reviewed.  All tests 
and studies deemed necessary should be 
accomplished.  In the examination report, 
the examiner should provide diagnoses for 
all psychiatric disorders noted upon 
examination.  If PTSD is among the 
diagnoses, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the incurrence of PTSD 
is etiologically related to a verified 
in-service stressor or combat experience 
(and should specifically identify which 
stressor or stressors to which the PTSD 
is related).  The examiner should offer 
an opinion as to whether a diagnosis of 
PTSD is warranted based solely on 
reported in-service stressors of:  a) 
having killed a person by stabbing in 
June 1972; b) giving and receiving 
machine gun fire in March or April 1972; 
and c) access to highly sensitive 
messages.  All opinions and conclusions 
expressed should be supported by a fully 
detailed rationale in a typewritten 
report.

2.  The RO should review the examination 
report to ensure that it complies with 
the directives of this REMAND, including, 
especially, the request for medical nexus 
opinions.  Any examination report failing 
to comply with the directives of this 
REMAND should be returned for corrective 
action.  See 38 C.F.R. § 4.2 (2000).

3.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

4.  Then, the RO should adjudicate on the 
merits the veteran's claim of entitlement 
to service connection for PTSD.  This 
should include a factual determination as 
to whether the veteran "engaged in 
combat with the enemy."  See generally 
VAOPGCPREC 12-99.  If the determination 
of the claim for service connection for 
PTSD remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and should be given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


